      Case 1:15-cv-00533-CKK-RMM Document 123 Filed 12/02/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

Efstathia Bura,                                           )
                                                          )
                                            Plaintiff,    )
                                                          )
v.                                                        )    Civil Action No. 1:15-cv-00533-CKK
                                                          )
The George Washington University                          )
                                                          )
                                         Defendant.       )

                                             STATUS REPORT

         Defendant George Washington University (“Defendant” or “GW”) submits this status

report pursuant to the Court’s August 29, 2019 Minute Order.1

         1.       On July 9, 2019, the Court issued a memorandum opinion denying GW’s motion

for summary judgment. [115, 115-1]

         2.       On August 2, 2019, the Court ordered the parties to submit a joint status report by

August 16, 2019 indicating whether the parties will engage in mediation of the above-captioned

lawsuit before the Court’s status hearing. [Minute Order, Aug. 2, 2019]

         3.       On August 15, 2019, the parties filed a Joint Motion for Extension of Time

requesting that the Court extend the deadline for the joint status report by two weeks. The Court

granted the motion. [Minute Order, Aug. 15, 2019]

         4.       On August 29, 2019, the parties filed a joint status report informing the Court that

they had conferred and agreed to pursue private mediation, and proposing that they report back

to the Court by December 2, 2019.


         1
            GW’s counsel was unable to reach Dr. Bura’s counsel by this filing deadline for purposes of submitting a
joint status report.


                                                         1
     Case 1:15-cv-00533-CKK-RMM Document 123 Filed 12/02/19 Page 2 of 3



       5.      The same day the Court entered a Minute Order acknowledging the parties’ plan

to pursue private mediation and instructing the parties to submit a joint status report by

December 2, 2019 proposing next steps for moving forward.

       6.      On October 28, 2019, a private mediation was conducted.

       7.      At this time the parties’ dispute is not resolved. However, the parties continue to

discuss a potential resolution working with the mediator. Accordingly, GW proposes submitting

another status report to the Court in thirty days, on January 3, 2020.




Dated: December 2, 2019                       Respectfully Submitted,


                                                  /s/ Laura Offenbacher Aradi
                                              Thomas P. Gies (DC Bar No. 943340)
                                              TGies@crowell.com
                                              Laura Offenbacher Aradi (DC Bar No. 1000199)
                                              LAradi@crowell.com
                                              Crowell & Moring LLP
                                              1001 Pennsylvania Avenue, NW
                                              Washington, DC 20004
                                              (202) 624-2500
                                              Fax: (202) 628-5116

                                              Attorneys for Defendant
                                              The George Washington University




                                                 2
     Case 1:15-cv-00533-CKK-RMM Document 123 Filed 12/02/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on the 2nd day of December, 2019, the foregoing was served by CM/ECF on

all counsel of record as set forth below:

Susan E. Huhta                                    Jonathan L. Gould
shuhta@outtengolden.com                           jgould@igc.org
Cassandra Lenning                                 Law Office of Jonathan L. Gould
clenning@outtengolden.com                         1730 M Street, N.W., Suite 412
Outten & Golden, LLP                              Washington, DC 20036
601 Massachusetts, NW, 2nd Floor West
Washington, DC 20001

Attorneys for Plaintiff
Efstathia Bura

                                                /s/ Laura Offenbacher Aradi
                                            Laura Offenbacher Aradi




                                              3
